[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              APRIL 11, 2007
                               No. 06-13554                 THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                     D. C. Docket No. 05-60291-CR-WJZ

UNITED STATES OF AMERICA,


                                                       Plaintiff-Appellee,

                                    versus

TERRANCE MCINTYRE,
a.k.a Maxie Kates,

                                                       Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                               (April 11, 2007)

Before BIRCH, BLACK and HILL, Circuit Judges.

PER CURIAM:

     Robin J. Farnsworth, appointed counsel for Terrance McIntyre, has filed a
motion to withdraw on appeal supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

McIntyre’s conviction and sentence are AFFIRMED.




                                          2